DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a prediction 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The prediction unit, unloaded space calculation unit and fare calculation unit is described as being part of the information processing apparatus (CPU), in U.S. Application 17/052,378 specification Para. [0036] and therefore will be interpreted as such. Further, the detection unit is described as having a camera, cargo and vehicle weight meter, and is described throughout U.S. Application 17/052,378 specification Para. [0043-0046] and will be interpreted as such.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method to process information as it relates to cargo space, and the management of cargo space and shipping are part of everyday sales activities, and those interactions are commercial, grouped as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the apparatus includes a prediction unit and unloaded space calculation unit, which are defined under 112(f) as being processors, processors are merely computer elements that implement the abstract idea of processing information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition of processors to implement that abstract idea does not amount to more than the "apply it" exception.
Dependent claims 2 and 4-8 adds additional calculation processors, which does not add additional elements beyond computer application of abstract ideas.
Dependent claim 9 add a terminal, which merely is a computer display of the information of the abstract idea, further simply covering a system to “apply” the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2017/165510 A Tusai et al.

Regarding claim 1, Yasui teaches a logistics system (Yasui Abstract, transport management), comprising: an information processing apparatus including 
a prediction unit that predicts a total loading quantity of a cargo loaded on a moving body that moves between logistics bases (Yasui Para. [0042] a prediction operation for loading ratio), and an unloaded space calculation unit that calculates an unloaded space capable of loading a cargo of a non-contractor that does not enter into a contract for delivering the cargo with a logistics company that owns the moving body on a basis of the total loading quantity predicted by the prediction unit (Yasui Para. [0039] the empty volume of cargo may be calculated based on loading ratio).

Regarding claim 2, Yasui discloses the logistics system according to claim 1, wherein the information processing apparatus further includes a fare calculation unit that calculates a fare of the cargo loaded on the moving body on a basis of the unloaded (Yasui Para. [0015] fare estimation based on delivery vehicle and order).

Regarding claim 3, Yasui discloses the logistics system according to claim 3, further comprising: a detection unit capable of detecting the unloaded space (Yasui Para. [0031] a camera is used to determine the cargo room space; Para. [0052] the weight is also used to determine the loading space), wherein the unloaded space calculation unit calculates the unloaded space on a basis of an output of the detection unit (Yasui Para. [0039] the empty volume of cargo may be calculated based on loading ratio), and the fare calculation unit calculates the fare of the cargo loaded on the moving body on a basis of the calculated unloaded space (Yasui Para. [0015] fare estimation based on delivery vehicle and order).

Regarding claim 4, Yasui discloses the logistics system according to claim 1, wherein the prediction unit further predicts a loading time for loading the cargo on the moving body on a basis of the unloaded space calculated by the unloaded space calculation unit (Yasui Para. [0042] a prediction operation for loading ratio; the delivery vehicle may also be used to predict the loading rate).

Regarding claim 7, Tusai discloses the logistics system according to claim 1, wherein the prediction unit predicts the total loading quantity on a basis of a first loading quantity that is a loading quantity of the cargo that is determined to be loaded on the moving body and a second loading quantity that is a loading quantity of the cargo that is (Tusai Para. [0085] the predicted loading quantity may include information about expected packages, and is the package is less than the unloaded space, determining if a better package for the space is available).

Regarding claim 8, Tusai discloses the logistics system according to claim 7, wherein the prediction unit predicts the total loading quantity on a basis of the first loading quantity with respect to a contractor that enters into a contract for delivering the cargo with the logistics company and a second loading quantity with respect to the non- contractor (Tusai Para. [0076] volume of the requested cargo must be less than total empty space, including all shipper product).

Regarding claim 9, Tusai discloses the logistics system according to claim 2, further comprising: a terminal capable of presenting information about the fare calculated by the fare calculation unit to the non-contractor (Tusai Para. [0031-0032] the display may include information about the loading ratio, and shipping information).

Regarding claim 10, Tusai discloses a fare calculation method (Yasui Abstract, transport management), comprising: predicting a total loading quantity of a cargo loaded on a moving body moving between logistics bases (Yasui Para. [0042] a prediction operation for loading ratio); calculating an unloaded space capable of loading a cargo of a non-contractor that does not enter into a contract for delivering a cargo with a logistics company that owns the moving body on a basis of the predicted (Yasui Para. [0039] the empty volume of cargo may be calculated based on loading ratio); and calculating a fare of the cargo loaded on the moving body on a basis of the calculated unloaded space (Yasui Para. [0015] fare estimation based on delivery vehicle and order).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017/165510 A Tusai et al. in view of RU 2,652,466 C1 Valerevich et al.

Regarding claim 5, Tusai teaches the logistics system according to claim 2. Tusai fails to explicitly disclose wherein the fare calculation unit corrects the calculated fare in response to a delivery state of the moving body. Valerevich is in the field of determining cost of transportation (Valerevich Para. [1] computing system and method to determine cost of transportation) and teaches wherein the fare calculation unit corrects the calculated fare in response to a delivery state of the moving body (Valerevich Para. [72-77] there are various coefficients to be used as correction factors for determining shipping costs). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the far calculation of (Valerevich Para. [8]).

Regarding claim 6, modified Tusai teaches the logistics system according to claim 5. Tusai fails to explicitly disclose wherein the fare calculation unit corrects the fare corresponding to the unloaded space calculated by the unloaded space calculation unit on a basis of at least one of a usage frequency of a logistics route, a type of the cargo loaded on the moving body, or a timing at which a delivery of the cargo is entrusted to the logistics company. Valerevich teaches wherein the fare calculation unit corrects the fare corresponding to the unloaded space calculated by the unloaded space calculation unit on a basis of at least one of a usage frequency of a logistics route, a type of the cargo loaded on the moving body, or a timing at which a delivery of the cargo is entrusted to the logistics company (Valerevich Para. [72-77] there are various coefficients to be used as correction factors for determining shipping costs). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the far calculation of Tusai with the correction factors of Valerevich. The motivation for doing so would be to provide balanced and fair pricing, based on a variety of factors (Valerevich Para. [8]).






Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687